Deposition of &B8in RebereaeMfe461-SAG Document 87-2 Filed OF 8Priabbert,. &Qe vi Sot Brian T. Pope, et al.

 

1 IN THE UNITED STATES DISTRICT COURT

2 FOR THE DISTRICT OF MARYLAND

3 JEFF HULBERT, et al,

4 Plaintiffs, : Civil Case No.

S vs. : 1:18-cv—02317 GLR

6 SGT. BRIAN T. POPE, et al,

7 Defendants.

9 DEPOSITION of CAPTAIN REBECCA LABS
10 Baltimore, Maryland

11 Tuesday, October 22, 2019

12 10:06 A.M.

13
14
15
16 Job No: 41756
17 Pages 1 - 196

18 Reported by: Barbara A. Conner

 

 

19
EXHIBIT Y
20
21
Office (410) 821-4888 2201 Old Court Road, Baltimore, MD 21208 Facsimile (410) 821-4889

CRC Salomon, Inc. www.crcsalomon.com - info@crcsalomon.com Page: 1
Deposition of &B8in RebereaeMfe461-SAG Document 87-2 Filed OF 8Priabbert,. aGe 4 Sot Brian T. Pope, et al.

 

1 Deposition of CAPTAIN REBECCA LABS, held at

2 the offices of:

3

4 HANSEL LAW, P.C.

5 2514 North Charles Street

6 Baltimore, Maryland 21218

7 (301) 461-1040

8

9 Pursuant to Notice, before Barbara A. Conner,

10 Notary Public of the State of Maryland.

11
12
13
14
15
16
17
18
19
20

21

 

 

Office (410) 821-4888 2201 Old Court Road, Baltimore, MD 21208 Facsimile (410) 821-4889
CRC Salomon, Inc. www.cresalomon.com - info@ercsalomon.com Page: 2
Deposition of &B8in RebereaeMfe461-SAG Document 87-2 Filed OF 8Priabbert,. aQe we Sot Brian T. Pope, et al.

 

 

 

1 APPEARANCES
2
3 ON BEHALF OF THE PLAINTIFFS:
4 CARY HANSEL, ESQUIRE
5 HANSEL LAW, P.C.
6 2514 North Charles Street
7 Baltimore, Maryland 21218
8 (301) 461-1040
9
10
11 ON BEHALF OF THE DEFENDANTS:
12 JOHN C. FREDRICKSON, ESQUIRE
13 ROBERT A. MCFARLAND, ESQUIRE
14 OFFICES OF THE ATTORNEY GENERAL
15 DEPARTMENT OF GENERAL SERVICES
16 300 West Preston Street
17 Room 608
18 Baltimore, Maryland 21201
19 (410) 767-1825
20
21
Office (410) 821-4888 2201 Old Court Road, Baltimore, MD 21208 Facsimile (410) 821-4889
CRC Salomon, Inc. www.cresalomon.com - info@ercsalomon.com Page: 3
Deposition of &B8in RebereaeMfe461-SAG Document 87-2 Filed OF 8Priabbert,. age 4 Sot Brian T. Pope, et al.

 

 

 

1 PROCEEDINGS

2 CAPTAIN REBECCA LABS,

3 having been duly sworn, testified as follows:

4 EXAMINATION BY COUNSEL FOR PLAINTIFFS

5 BY MR. HANSEL:

6 Q Thank you for your time here today. We met

7 off the record, but my name is Cary Hansel. I'm going

8 to be taking your deposition today and I'm going to go

9 over some ground rules before we get started. I know
10 you're well represented by capable lawyers here and

11 that, as a result, some of these are kind going to be
12 familiar to you, these ground rules.

13 A Okay.

14 Q But please bear with me, it will keep me in
15 practice and will also make sure you and are on the same
16) page. Okay?

17 Most of the ground rules center around the
18 fact that this woman to my right here, your left, is
19 doing her level best to take down everything that both
20 of us says, and it has to do with the fact that you're
21 under oath, so we have a sort of a shared interest in
Office (410) 821-4888 2201 Old Court Road, Baltimore, MD 21208 Facsimile (410) 821-4889

CRC Salomon, Inc. www.crcsalomon.com - info@crcsalomon.com Page: 4
Deposition of &B8in RebereaeMfe461-SAG Document 87-2 Filed OF 8Priabbert,. aQe » Sot Brian T. Pope, et al.

 

 

 

1 A Okay.
2 Q Does that sound good?
3 A Yes.
4 (Playing recording.)
5 Q So, you heard the call just then, I played it
6 for you, is that right?
7 A Yes.
8 QO That was the same call you heard back in
9| February of 2018?
10 A Sounds like it.
11 Q Now, what I heard, and, here, listen again,
12 what I heard was that he said "there's a couple people."
13 So, again, the court reporter knows she doesn't have to
14 type whenever I'm playing this, but listen in the
15 beginning and see if you agree.
16 (Playing recording.)
17 Q Now, did you hear him on the tape, he says,
18 "Now there's some," and then he corrects himself and
19 says, "A couple people out at College Avenue and Lawyers
20 Mall"?
21 A I believe that's what I heard, yes.
Office (410) 821-4888 2201 Old Court Road, Baltimore, MD 21208 Facsimile (410) 821-4889

CRC Salomon, Inc. www.cresalomon.com - info@ercsalomon.com Page: 119
Deposition of &B8in RebereaeMfe461-SAG Document 87-2 Filed OF 8Priabbert,. age P Sot Brian T. Pope, et al.

 

 

 

1 received again at 4:30, or thereabouts, on February 6,
2 is that right?
3 A Yes.
4 MR. HANSEL: All right, good. Let me take
S one three minute break and then we'll be back and I
6 think that's it.
7 A Okay.
8 (Recess.)
9 MR. HANSEL: I have no further questions.
10 MR. FREDRICKSON: We'll read and sign.
11 (Signature not waived.)
12 (Deposition concluded at 1:41 P.M.)
13
14
15
16
17
18
19
20
21
Office (410) 821-4888 2201 Old Court Road, Baltimore, MD 21208 Facsimile (410) 821-4889

CRC Salomon, Inc. www.cresalomon.com - info@ercsalomon.com Page: 193
Deposition of &B8in RebereaeMfe461-SAG Document 87-2 Filed OF 8Priabbert,. age v Sot Brian T. Pope, et al.

 

1 ACKNOWLEDGMENT OF DEPONENT

2 I, CAPTAIN REBECCA LABS, do hereby

3 acknowledge that I have read and examined the foregoing
4 testimony and the same is a true, correct and complete
S transcription of the testimony given by me and any

6 corrections appear on the attached errata sheet signed

7 by me.

 

10 (DATE) (SIGNATURE)

11

12

13

14

15

16

17

18

19

20

21

 

 

Office (410) 821-4888 2201 Old Court Road, Baltimore, MD 21208 Facsimile (410) 821-4889
CRC Salomon, Inc. www.cresalomon.com - info@ercsalomon.com Page: 194
Deposition of &B8in RebereaeMfe461-SAG Document 87-2 Filed OF 8Priabbert,. ae 8 Sot Brian T. Pope, et al.

 

 

 

 

 

1 CERTIFICATE OF NOTARY PUBLIC

2 I, Barbara A. Conner, Registered Professional

3 Reporter, the officer before whom the foregoing

4 proceedings were taken, do hereby certify that the

S foregoing transcript iS a true and correct record of the

6 proceedings; that said proceedings were taken by me

7 stenographically and thereafter reduced to typewriting

8 under my supervision; and that I am neither counsel for,

9 related to, nor employed by any of the parties to this
10 case and have no interest, financial or otherwise, in

11 its outcome.

12 IN WITNESS WHEREOF, I have hereunto set my

13 hand and affixed my notarial seal this 6th day of

14 November 2019.

15

16 My commission expires:

17 January 11, 2020

18

? ; TS

19| {Y ee Oger CA , C of $-pit_

20 NOTARY PUBLIC

21
Office (410) 821-4888 2201 Old Court Road, Baltimore, MD 21208 Facsimile (410) 821-4889

CRC Salomon, Inc. www.cresalomon.com - info@ercsalomon.com Page: 195
